—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kron, J.), dated May 29, 2001, convicting him of burglary in the first degree, criminal possession of a weapon in the second degree (two counts), criminal possession of a weapon in the fourth degree (seven counts), and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his guilt of the crimes of burglary in the first degree or criminal possession of a weapon in the second degree is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10 [1995]; People v Udzinski, 146 AD2d 245 [1989]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish his guilt of burglary in the first degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the fourth degree beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
*536The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Florio, J.P., Friedmann, Townes and Mastro, JJ., concur.